Exhibit 99.2 – Audited Consolidated Financial Statements Management’s Annual Report on Internal Control over Financial Reporting The accompanying audited consolidated financial statements of Gold Reserve Inc. were prepared by management in accordance with accounting principles generally accepted in the United States, consistently applied and within the framework of the summary of significant accounting policies contained therein. Management is responsible for all information in the accompanying audited consolidated financial statements. Our management is responsible for establishing and maintaining adequate internal control over financial reporting. Internal control over financial reporting is a process to provide reasonable assurance regarding the reliability of our financial reporting for external purposes in accordance with accounting principles generally accepted in the U.S. Internal control over financial reporting includes: · maintaining records that in reasonable detail accurately and fairly reflect the transactions and dispositions of our assets; · providing reasonable assurance that transactions are recorded as necessary for preparation of our financial statements in accordance with generally accepted accounting principles; · providing reasonable assurance that receipts and expenditures are made in accordance with authorizations of our executive officers; and · providing reasonable assurance that unauthorized acquisition, use or disposition of assets that could have a material effect on our financial statements would be prevented or detected on a timely basis. Because of its inherent limitations, internal control over financial reporting is not intended to provide absolute assurance that a misstatement of our financial statements would be prevented or detected. Management, including the CEO and CFO, assessed the effectiveness of our internal control over financial reporting as of December 31, 2015 based on the framework established in Internal Control – Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Based on this assessment, management concluded that our internal control over financial reporting was effective as of December 31, 2015. The effectiveness of internal control over financial reporting as of December31, 2015 has been audited by our independent auditors, PricewaterhouseCoopersLLP ("PwC"), as stated in their audit report, which is dated April 20, 2016 and included below. /s/ Rockne J. Timm /s/ Robert A. McGuinness Chief Executive Officer Vice President–Finance and CFO April 20, 2016 April 20, 2016 Exhibit 99.2 Audited Consolidated Financial Statements - Page 1 Independent Auditor’s Report To the Shareholders of Gold Reserve Inc. We have completed integrated audits of Gold Reserve Inc.’s (the Company) December 31, 2015, 2014 and 2013 consolidated financial statements and its internal control over financial reporting as at December 31, 2015. Our opinions, based on our audits are presented below. Report on the consolidated financial statements We have audited the accompanying consolidated financial statements of Gold Reserve Inc., which comprise the consolidated balance sheets as at December 31, 2015 and 2014 and the consolidated statements of operations, comprehensive loss, changes in shareholders’ equity and cash flows for each of the three years in the period ended December 31, 2015, and the related notes, which comprise a summary of significant accounting policies and other explanatory information. Management’s responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).
